Citation Nr: 1708119	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  11-00 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a higher level of special monthly compensation (SMC), currently at the intermediate rate between 38 U.S.C.A. § 1114(l) and (m).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to September 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The procedural history of this matter is set forth in prior Board decisions.  Most relevantly, the matter is now before the Board subsequent to a January 2016 remand from the Court of Appeals for Veterans Claims (CAVC or Court) pursuant to a Joint Motion for Remand (JMR).

The Board remanded this matter for further development in April 2016.  The Board finds substantial compliance with its remand instructions, so it may proceed to the merits of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).


FINDING OF FACT

The Veteran is in need of the regular aid and attendance of another person due to the combination of his COPD, lumbar spine, and bilateral lower extremity disabilities, but is not in need of regular aid and attendance due to any one of his service-connected disabilities alone.


CONCLUSION OF LAW

The criteria for special monthly compensation at a rate greater than the intermediate rate between 38 U.S.C.A. § 1114(l) and (m) have not been met.  38 U.S.C.A. §§ 1114, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  General Legal Standards

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

II.  Evidence and Analysis

The Veteran is currently in receipt of special monthly compensation (SMC) at the intermediate rate between 38 U.S.C.A. § 1114(l) and (m).  He argues that he may be entitled to a higher rate under 38 U.S.C. §§ 1114(l), (m), (o), and/or (s).  See February 2016 Appellant's Post-Remand Brief; see also January 2016 JMR.  In particular, he has suggested that he may be entitled to compensation under section 1114(l) for two separate disabilities (or groups of disabilities).  See August 2015 Brief of Appellant to CAVC.

A number of prior factual and legal findings of VA are important for context.  In a January 2015 decision, the Board determined that the Veteran was "as likely as not in need of regular aid and attendance of another person due to service-connected disabilities."  Based on that factual finding, the Board granted SMC under 38 U.S.C. § 1114(l).  When implementing that decision, the RO granted SMC at the intermediate rate between 38 U.S.C.A. § 1114(l) and (m), after finding that the Veteran also had "separate and distinct service-connected disabilities that do not affect [the Veteran's] need for Aid and Attendance which are evaluated as 50 percent or more."  See February 2015 Rating Decision (finding the criteria for a half-step increase under 38 C.F.R. § 3.350(f)(3) were met).

The Board will not disturb these prior findings of fact or the legal conclusions which flow from them.  However, the evidence is against finding that the Veteran meets the criteria for any higher level of SMC.

In the January 2016 JMR, the parties agreed that the Board should consider whether the Veteran is entitled to a higher level of SMC under 38 U.S.C. §§ 1114(l), (m), (o), and (s), as well as any other potentially applicable provisions.

Under 38 U.S.C. § 1114(l), if the veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or with such significant disabilities as to be in need of regular aid and attendance, the monthly compensation shall be $3,327.

Under subsections (m) and (n), a veteran may obtain progressively higher rates as the result of anatomical loss or loss of use of extremities or blindness which meet(s) certain criteria.

Under subsection (o), a higher rate is warranted if the veteran, as the result of service-connected disability, has suffered disability under conditions which would entitle such veteran to two or more of the rates provided in one or more subsections (l) through (n) of this section, no condition being considered twice in the determination, or if the veteran has suffered blindness, deafness, or the anatomical loss or loss of use of extremities meeting certain criteria.

Under subsection (p), in the event the veteran's service-connected disabilities exceed the requirements for any of the rates prescribed in this section, the Secretary may allow the next higher rate or an intermediate rate, but in no event in excess of $4,667.  In addition, this provision also provides for higher rates in the case of blindness, deafness, and the anatomical loss or loss of use of extremities, issues not relevant here.

Subsection (r) provides for additional compensation where a veteran, otherwise entitled to compensation authorized under subsection (o), at the maximum rate authorized under subsection (p), or at the intermediate rate authorized between the rates authorized under subsections (n) and (o) and at the rate authorized under subsection (k), is in need of regular aid and attendance.

Under subsection (s), if the veteran has a service-connected disability rated as total, and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or, (2) by reason of such veteran's service-connected disability or disabilities, is permanently housebound, then the monthly compensation shall be $2,993.  For the purpose of this subsection, the requirement of "permanently housebound" will be considered to have been met when the veteran is substantially confined to such veteran's house (ward or clinical areas, if institutionalized) or immediate premises due to a service-connected disability or disabilities which it is reasonably certain will remain throughout such veteran's lifetime.

As an initial matter, the Veteran has no service-connected eye disabilities, his service-connected ear disabilities do not cause deafness (and his bilateral hearing loss is not service-connected), and he does not have anatomical loss of any extremity (service-connected or otherwise).  With respect to loss of use of an extremity, the evidence is against finding any such loss of use and the Veteran has never claimed any loss of use of an extremity.  See, e.g., September 2010 VA Examination (mild or moderate impairment of upper extremities, limitation of motion and muscle weakness of  the lower extremities, but able to walk); May 2016 VA Examination (function of upper extremities and right lower extremity normal; left lower extremity has muscle weakness and lack of coordination, but the Veteran can walk without the assistance of another person); 38 C.F.R. § 3.350(a)(2) (defining "loss of use" of hand or foot).  Therefore, a higher rate of SMC is not warranted under any provisions providing for higher rates based on blindness, deafness, and/or anatomical loss or loss of use of extremities (e.g. subsections (m) and (n) as well as parts of other subsections).

Subsection (s) provides for a lower rate than the Veteran has been assigned for the relevant period, so he cannot benefit from SMC under that provision.

The primary issue raised by the Veteran and the evidence is whether the Veteran meets the criteria for two or more of the rates provided in subsection (l), "no condition being considered twice in the determination."  38 U.S.C. § 1114(o); see also August 2015 Brief of Appellant to CAVC.  The pertinent criteria under subsection (l) in the circumstances of this case, is whether the Veteran is bedridden due to or in need of regular aid and attendance for two separate disabilities (or groups of disabilities).

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 3.350(b).  Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the veteran is in need of regular aid and attendance of another person: 

(1) the inability of the veteran to dress or undress himself, or to keep himself ordinarily clean and presentable;

(2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid;

(3) inability of the veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness;

(4) inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the veteran from the hazards or dangers incident to his daily environment.

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present for a grant of SMC based on need for aid and attendance).

Entitlement to the SMC benefits sought requires that the conditions described be due to service-connected disability.  In this case, the disabilities for which service connection has been granted are chronic obstructive pulmonary disease (COPD), rated as 100 percent disabling; posttraumatic stress disorder (PTSD), rated as 50 percent disabling; lumbar disc disease, status post L4-5 laminectomy, rating as 40 percent disabling; third degree burn scars of the left leg, area greater than 12 square inches, rated as 20 percent disabling; chondromalacia patella, right knee with degenerative changes, rated as 10 percent disabling; chronic rhinitis with history of sinusitis, rated as 10 percent disabling; and five additional disabilities (including residuals of a fractured right fifth finger) rated as noncompensably disabling.

The Veteran has been examined with respect to his need for aid and attendance on several occasions.

After a VA examination in September 2010, the examining physician (who specialized in occupational medicine) opined that the circumstances under which the Veteran could leave the home were for medical care only.  He opined that the Veteran's functional impairments were permanent.  On physical examination he noted that the Veteran's service-connected thoracolumbar spine disability rendered the Veteran unable to bend forward sufficiently to lift pants, don socks or shoes, or reach for anything on the floor.  He also noted that the Veteran had radicular pain in the lower extremities, the left side being more severe than the right.  He found the Veteran to experience marked difficulty in dressing and undressing, self-bathing, and self-grooming.  The Veteran experienced some but less extensive difficulty in self-feeding and self-toileting.  The examiner indicated that the Veteran had poor propulsion of the lower extremities.  The examiner opined that the Veteran was unable to prepare food for himself, and needed assistance with managing his medications.  The Veteran's spouse assisted with dressing and bathing, and sometimes assisted with toilet hygiene.  The examiner further noted that the Veteran's spouse assists the Veteran when he falls. 

The examiner recounted that the Veteran's spouse had to quit her work to serve as a full-time assistant to the Veteran.  He was unable to perform any chores, cook, or clean.  The Veteran's wife was noted to manage the Veteran's multiple medications.  The examiner further noted that the Veteran's service-connected pulmonary disability resulted in the need for 24-hour-a-day oxygen supplementation.  The September 2010 VA examiner attributed the Veteran's reported inability to drive outside of town to the fact that his "hands swell and do not have the grip."

The examiner summarized his findings by stating that the Veteran's COPD, arthritis and spine disabilities are severely limiting, and, absent his spouse, he would need to live in a nursing home or assisted living environment.

The Veteran was again examined in May 2016.  The examiner reviewed the claims file and the Veteran's medical records.  She stated that he was not permanently bedridden and could travel beyond his current domicile.  She noted that he had traveled to the examination alone.  She described his daily activities, including difficulties getting out of bed and dressing.  She noted weekly (but less than daily) dizziness and mild (occasional) memory loss.  Imbalance affected the Veteran's ability to ambulate.  He reported that he was unable to dress and undress or bathe by himself.  The Veteran could walk up to a few hundred yards without the assistance of another, but with use of a walker.  He left home only for medical care.  She noted that the Veteran's left leg gives out and goes numb, has muscle weakness, and lack of coordination, but that his upper extremities and right leg functioned normally.  She noted he has severe COPD which limits how far he can walk and is on constant oxygen.


The May 2016 examiner concluded:

Based on review of the record (to specifically include consideration of the Veteran's functional and self-care abilities as reflected in treatment records) and examination of the Veteran, and functional limitations imposed by, each individual service-connected disability, it is my determination that the veteran is not permanently bedridden or so helpless as to be in need of regular aid and attendance.  This is due to the fact that he drove himself to today's appointment in his own vehicle and walked to the appointment using his walker.  He was able to do this, stopping a few times from the garage to the clinic with some rest.  He is not homebound or bedridden.  He is able to get out to his medical appointments on his own and go outside when the weather permits and walk around his yard.  He needs some assistance with ADL's from his wife, such as getting in and out of the shower and drying off and dressing, but for the most part, does these himself still.  I have considered each service-connected disability separately from the others (i.e., whether he would be entitled to aid and attendance based on multiple disabilities, on an independent basis.)

The record also contains an October 2010 Medical Statement for Consideration of Aid & Attendance completed by a private nurse practitioner.  She noted diagnoses of chronic lumbar pain down legs, weakness right leg, large disc herniation, sleep apnea, Barrett's esophagus, osteoarthritis, and COPD.  She indicated that the Veteran was unable to walk without use of a walker, that he was able to feed and bathe himself, that he "at times" needed assistance to care for the needs of nature, that he was not confined to a bed, that he could travel ("a short distance"), and that he could not leave home without assistance ("needs help getting O2, close door").  She stated he does not require nursing home care.  She did not list any other pertinent facts which would show a need for aid and attendance.

VA treatment records also provide relevant evidence, including that the Veteran can perform his activities of daily living, though is slow and/or sometimes limited in his abilities.  See, e.g., December 2015 VA Physical Medicine Rehab Consult (with respect to functional impairments noting that the Veteran reported "has to be slow getting dressed", "walking limited by back pain and SOB", no history of falls, inability to do housework due to back pain, difficult to transfer from bed due to back pain, use of scooter, wheeled walker, and oxygen tanks with wheeled carrier); November 2015 VA Recreational Therapy Consult ("ADLs:  Independent with occasional help from wife."); November 2015 VA Physical Medicine Rehab Consult ("He did report that he has difficulty with his LE ADLs and getting in/out of his tub at home."); September 2015 VA Primary Care Note ("He is on oxygen full time but is still active [drives] self, does most of his ADLs without assistance."); February 2012 VA Geriatric Medicine ("Ind. With ADL's"); May 2011 VA Long Term Care Note ("ADL's:  [Veteran] is completely independent with needed ADL's during out program participation.  He is not using a rollator walker...Staff does switch his oxygen for him upon arrival.").

While there is some conflict in the evidence, including the May 2016 VA examiner's conclusion that the Veteran does not need aid and attendance, the evidence taken together (and with all doubts resolved in the Veteran's favor) supports finding that he is in need of aid and attendance.  For example, he is unable to or has difficulty bathing and dressing which, the evidence indicates, is primarily due to his back and lower extremity conditions.  He also needs assistance with his oxygen tanks, which implicates both his COPD and his lumbar spine disability.  In any case, this issue was previously decided in favor of the Veteran.

The Board finds, however, that no single disability alone renders him in need of aid and attendance.  The September 2010 VA examiner noted the involvement of COPD, lumbar spine, and lower extremity issues (as well as several nonservice-connected conditions).  The October 2010 private opinion considered both nonservice-connected and service-connected conditions and did not separate out the particular effects of any single service-connected condition.  The most comprehensive and complete opinion is that of the May 2016 VA examiner which indicated that he did not meet the criteria for aid and attendance even based on the combination of all of his service-connected disabilities.  However, she noted functional impairments (e.g. bathing and dressing), but her examination and opinion indicate to the Board that these impairments are due to a combination of the Veteran's COPD, lumbar spine, and lower extremity disabilities, none of which are, alone, sufficient to render him incapable of these tasks.

Based on the evidence of record, the Board finds that the Veteran does not meet the criteria for two ratings under subsection (l) (aid and attendance) with "no condition being considered twice in the determination."  Instead, his need for assistance in tasks such as bathing, dressing, and, sometimes, toileting, is due to a combination of limited ability to bend (back), difficulty standing (lower extremities), and fatigue (COPD).  As noted above, his occasional need for assistance with his oxygen tanks involves both his COPD and his lumbar spine disability.  For these reasons, the Board concludes that the Veteran has not met the criteria for a higher rate of SMC under subsection (o).  See 38 C.F.R. § 3.350(e)(3) ("Determinations [under subsection (o)] must be based upon separate and distinct disabilities.").

With respect to entitlement to a higher level of aid an attendance, the Veteran does not meet the criteria under 38 C.F.R. § 3.352(b) (requiring, for example, entitlement to compensation under Section 1114(o) or the maximum rate under Section 1114(p)).  Moreover, the above described evidence establishes that the Veteran is not permanently bedridden as he is capable of travel, regularly gets out of bed, is able to drive, and is otherwise not "actually require[d] to remain in bed."  38 C.F.R. § 3.352(a) (defining "bedridden" for purposes SMC determination).  

The Veteran has already been awarded SMC at the intermediate rate between (l) and (m), pursuant to subsection (p).  The Board will not disturb that award.  The Board finds, though, that the Veteran only meets, but does not exceed, the criteria for that rate.  As discussed in the February 2015 rating, the Veteran's PTSD does not render him in need of aid and attendance, but is rated 50 percent disabling.   This entitles him to the intermediate rate between (l) and (m).  38 C.F.R. § 3.350(f)(3).  The Veteran does not have a single permanent disability independently ratable at 100 percent (apart from any consideration of individual employability) in addition to the disabilities which render him in need of aid and attendance, so no higher rate is warranted under 38 C.F.R. § 3.350(f)(4).

Because the Veteran does not qualify for SMC under subsection (o), is not entitled to compensation at the maximum rate under subsection (p), or at the intermediate rate authorized between the rates authorized under subsections (n) and (o), he does not meet the criteria for SMC under subsection (r).

In summary, the combination of the Veteran's service-connected disabilities (except for PTSD), specifically including his lumbar spine, bilateral lower extremity, and COPD disabilities, render him in need of aid and attendance.  It is only the combination of these disabilities, rather than any single disability, that renders him in need of aid and attendance.  His additional disability of PTSD is independently ratable at 50 percent.  Therefore, the Veteran is entitled to SMC at the intermediate rate between (l) and (m), but no higher.

The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  The Veteran's claim of entitlement to a higher level of special monthly compensation (SMC), currently at the intermediate rate between 38 U.S.C.A. § 1114(l) and (m), is denied.

III.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO sent February 2009 and September 2009 letters to the Veteran prior to the initial adjudication of his claim.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.  The Veteran has not alleged any lack of notice or any prejudice from any alleged lack of notice.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).  In addition, the Veteran has been provided additional notice in rating decisions, statements of the case, Board decisions, and the JMR.  VA has satisfied its duty to notify.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records, VA treatment records, and private treatment records with the claims file.  The Veteran has not identified any relevant records aside from those that are already in evidence.  So, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA provided relevant VA examinations in September 2010 and in May 2016.  The examiners made detailed findings of their examination, accurately summarized relevant medical history, and provided a full and complete rationales for their opinions, so the examinations are adequate.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran and his representatives have not argued otherwise.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to a higher level of special monthly compensation (SMC), currently at the intermediate rate between 38 U.S.C.A. § 1114(l) and (m), is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


